Mr. Justice Phillips delivered the opinion of the court: This court held in Doane v. Lake Street Elevated Railroad Co. 165 Ill. 510, that an abutting lot owner on a street had no such an interest in the street that he could maintain a bill for injunction against the use of the street by a street railroad company, where such use was authorized by an ordinance. In that case the authorities were fully cited and reviewed, and a further discussion would serve no useful purpose. It was not error to sustain the demurrer. The judgment of the Appellate Court is affirmed. Judgment affirmed.